Case 2:20-cv-15081-CCC-AME Document 23 Filed 07/30/21 Page 1 of 5 PageID: 194




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


 MARK SPANIER, Individually and on          Case No. 2:20-cv-15081-CCC-AME
 behalf of all others similarly situated,

                    Plaintiff,              STIPULATION AND
                                            ORDER SETTING SCHEDULE
                                            FOR (1) FILING OF AMENDED
     v.                                     COMPLAINT AND
                                            (2) DEFENDANTS’ RESPONSES
 BAYERISCHE MOTOREN WERKE                   THERETO
 AKTIENGESELLSCHAFT, BMW
 (US) HOLDING CORP., OLIVER
 ZIPSE, HARALD KRÜGER,
 NORBERT REITHOFER,
 BERNHARD KUHNT, NICOLAS
 PETER, and LUDWIG WILLISCH,

                   Defendants.



      WHEREAS, on October 27, 2020, Plaintiff Mark Spanier (“Plaintiff”) filed

a putative class action complaint (the “Complaint,” ECF No. 1) asserting claims

pursuant to Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 and

Securities and Exchange Commission Rule 10b-5 against defendants Bayerische

Motoren Werke AG, Norbert Reithofer, Oliver Zipse, Nicolas Peter and Harald

Krüger (collectively, the “BMW AG Defendants”), BMW (US) Holdings Corp.,

Bernhard Kuhnt and Ludwig Willisch (collectively, the “US Defendants”) (the
Case 2:20-cv-15081-CCC-AME Document 23 Filed 07/30/21 Page 2 of 5 PageID: 195




BMW AG Defendants and BMW US Defendants together “Defendants” and,

together with Plaintiff, the “Parties”);
       WHEREAS, the Complaint asserts claims under the federal securities laws

that are subject to the Private Securities Litigation Reform Act of 1995, which sets

forth specialized procedures for the administration of securities class actions,

including the process for the appointment of a lead plaintiff and lead counsel to

represent the putative class;

       WHEREAS, the Court ordered that within 21 days of appointment of a lead

plaintiff, the Parties shall confer and submit a proposed schedule for any amendment

of the Complaint and the time for Defendants to answer, move or otherwise respond

thereto (ECF Nos. 10, 18);

       WHEREAS, the Court issued an order dated July 22, 2021, appointing

Plaintiff as lead plaintiff and approving his selection of The Rosen Law Firm, P.A.

as lead counsel (ECF No. 20);

       WHEREAS, counsel for Plaintiff and counsel for Defendants conferred

regarding a schedule for the filing of Plaintiff’s amended complaint and Defendants’

responses thereto;

       IT IS THEREFORE STIPULATED AND AGREED, by and between the

Parties, by and through their undersigned counsel and subject to the approval of this

Court, that:

                                           2
Case 2:20-cv-15081-CCC-AME Document 23 Filed 07/30/21 Page 3 of 5 PageID: 196




      1. Plaintiff shall file his amended complaint on or before September 24, 2021.

      2. Defendants will answer, move to dismiss, or otherwise respond to the

         amended complaint on or before November 23, 2021.

      3. If Defendants file dispositive motion(s) with respect to the amended

         complaint, then: (a) Plaintiff shall file his opposition papers on or before

         January 24, 2022, and (b) Defendants shall file any reply in further support

         of such motion(s) on or before February 23, 2022.

      4. The BMW AG Defendants do not waive, and expressly preserve, any

         defenses (including defenses that this Court lacks personal jurisdiction

         over the BMW AG Defendants and defenses to the recognition and

         enforcement in Germany or in any other foreign jurisdiction of any

         judgment that may be rendered in this case), objections, motions or

         arguments in this matter, except as to the sufficiency of process.




                                         3
Case 2:20-cv-15081-CCC-AME Document 23 Filed 07/30/21 Page 4 of 5 PageID: 197




 Dated: July 28, 2021

 /s/ Laurence M. Rosen       /s/ Scott D. Musoff
 Laurence M. Rosen           Scott D. Musoff
 THE ROSEN LAW FIRM, PA      Jay B. Kasner (admitted pro hac vice)
 One Gateway Center          Shaud G. Tavakoli (admitted pro hac vice)
 Suite 2600                   SKADDEN, ARPS, SLATE,
 Newark, NJ 07102                 MEAGHER & FLOM LLP
 Tel: (973) 313-1887          One Manhattan West
 Fax: (973) 833-0399          New York, NY 10036
 lrosen@rosenlegal.com        Tel: (212) 735-3000
                              Fax: (212) 735-2000
 Yu Shi (pro hac vice         scott.musoff@skadden.com
 forthcoming)                 jay.kasner@skadden.com
 The ROSEN LAW FIRM, P.A. shaud.tavakoli@skadden.com
 275 Madison Ave, 40th Floor
 New York, NY 10016           Attorneys for Defendants Bayerische
 Tel: (212) 686-1060          Motoren Werke AG, Norbert
 Fax: (212) 202-38277         Reithofer, Oliver Zipse, Nicolas Peter
 yshi@rosenlegal.com          and Harald Krüger

 Attorneys for Plaintiff Mark     /s/ Ryan M. Chabot
 Spanier                          Ryan M. Chabot
                                  Alan E. Schoenfeld
                                  Michael G. Bongiorno (pro hac vice
                                  forthcoming)
                                  WILMER CUTLER PICKERING
                                      HALE AND DORR LLP
                                  7 World Trade Center
                                  250 Greenwich Street
                                  New York, NY 10007
                                  Tel: (212) 295-6513
                                  Fax: (212) 230-8888
                                  Ryan.Chabot@wilmerhale.com
                                  Alan.Schoenfeld@wilmerhale.com
                                  Michael.Bongiorno@wilmerhale.com

                                  Attorneys for Defendant BMW (US)
                                  Holding Corp., Bernhard Kuhnt, and
                                  Ludwig Willisch

                                     4
Case 2:20-cv-15081-CCC-AME Document 23 Filed 07/30/21 Page 5 of 5 PageID: 198




 IT IS SO ORDERED on this
  30th day of July, 2021
 _____

                                              /s/ André M. Espinosa
                                             ANDRÉ M. ESPINOSA
                                             United States Magistrate Judge




                                     5
